DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-4) in the reply filed on 10/11/2022 is acknowledged.

Claim Objections
Claim 1 recites “carbonaceous deposits” and “carbon deposits.” To avoid confusion and ambiguity, applicant is requested to select one and use consistently. It’s important to note that the word “carbonaceous” does not appear in the specification.
Claim 1 recites “the carbonaceous deposits are of the type built up over time during the operation of the engine (hereinafter referred to as ‘carbon deposits’)” at line 3-4. To the extent that applicant is trying to be its own lexicographer, applicant should do so in the specification using clear definitions. See MPEP §§ 2173.05(a), 2111.01.IV.
Claim 1 recites “carbon deposits” at line 8. To the extent that the term refers back to “carbon deposits” recited in line 4, it should be “the carbon deposits” at line 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the carbonaceous deposits are of the type built up over time during the operation of the engine (hereinafter referred to as ‘carbon deposits’)” at line 3-4. The scope and meaning of this phrase is unclear, rendering the claim indefinite. First, it’s unclear what’s meant by “carbonaceous deposits,” as this term does not appear in the specification and is not defined in this present application. Second, it’s unclear whether “carbonaceous deposits” is the same as or different from “carbon deposits.” Indeed, it’s unclear whether the phrase “the carbonaceous deposits are of the type built up over time during the operation of the engine” is provided as a definition of “carbon deposits.” Clarification is requested.
Claim 1 recites “utilizing the terpene in the fuel stock to solubilize at least some the carbon deposits in at least one of the induction system, cylinders and exhaust system.” It’s unclear how the terpene in the fuel stock can reach the exhaust system to solubilize carbon deposits in the exhaust system, especially given that claim 1 subsequent recites that the solubilized carbon deposits and the fuel stock are burned in the cylinders. Regarding using terpenes as a fuel additive, the specification merely discloses that “they [terpenes] can be used as an additive which is added to the fuel (e.g. gasoline, E85, diesel), either by a manufacture of the fuel, or that which is poured directly in to the fuel system of the vehicle” (para. 0144), without explicitly disclosing how terpenes can reach the exhaust system to solubilize carbon deposits therein. Clarification is requested.
Claim 1 recites "the operation" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites "the fuel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites "the fuel stock" in line 8, line 10, and line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites "the induction system, cylinders and exhaust system" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The three terms were separately recited at line 2-3, and “one or more cylinders” was previously recited. The limitation should be changed to “the induction system, the one or more cylinders, and the exhaust system.”
Claim 1 recites “the cylinders” at line 13-14. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “one or more cylinders” at line 2.
Claim 1 recites “the normal combustion process” at line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites "the fuel stock" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4 are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JANNSON (US PGPUB 20150284744), as evidenced by Richard van Basshuysen, Internal Combustion Engine Handbook (SAE Int'l 2004) (hereinafter “BASSHUYSEN”).
Regarding claim 1, JANNSON teaches a method of removing existing carbonaceous deposits from an engine with a fuel additive (see para. 0192). A person having ordinary skill in the art would understand that such carbonaceous deposits are the type that built up over time during the operation of the engine.
JANNSON’s method includes the steps of:
selecting a terpene (see para. 0192, using d-Limonene);
blending the selected terpene with the fuel used to run the engine (see para. 0192, d-Limonene mixed with gasoline or diesel), the percentage of the terpene in the fuel stock being sufficient to solubilize carbon deposits (see para. 0192, dissolving petroleum carbons deposited on the engine surfaces; preferred ratio is that of approximately one part d-Limonene to twenty parts diesel or gasoline);
running the engine (see para. 0192, d-Limonene is mixed with fuel and the mixture burns clean; a person having ordinary skill in the art would understand that this refers to the combustion of the fuel-additive mixture in the engine as part of the normal combustion process);
utilizing the terpene (e.g., d-Limonene) in the fuel stock (e.g., gasoline or diesel) to solubilize at least some the carbon deposits (see para. 0192);
removing the solubilized carbon deposits while the engine is running (a person having ordinary skill in the art would understand that, given the pressure and the flow of fluids in the engine, any carbon deposits dissolved by d-Limonene would be carried away by such pressure and/or flow; see also para. 0192, engine undergoes compression combustion);
burning the solubilized and removed carbon deposits with the fuel stock as part of the normal combustion process (see para. 0192, the mixture of fuel and additive burns clean).
JANNSON does not explicitly teach the engine is an “internal combustion” engine that includes “an induction system, one or more cylinders, and an exhaust system”; the terpene solubilizes carbon deposits “in at least one of the induction system, cylinders and exhaust system”; carbon deposits are burned “in the cylinders.”
But a person having ordinary skill in the art would reasonably expect the engine discussed in JANNSON to be an internal combustion engine for several reasons. First, the engine uses diesel or gasoline (para. 0192), which is indicative that it’s an internal combustion engine. See Richard van Basshuysen, Internal Combustion Engine Handbook, at Fig. 2-1 on pg. 9 (SAE Int'l 2004). Second, the engine undergoes compression combustion (para. 0192). Third, the engine has a carburetor or injector (para. 0192), which are conventionally found in an internal combustion engine. See BASSHUYSEN at 373, 381. 
Alternatively, it would’ve been obvious to use JANNSON’s fuel additive in an internal combustion engine. It’s well known in the art to use fuel additive in an internal combustion engine. See BASSHUYSEN at 634-35, 652-54. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
The conventional internal combustion engine comprises an induction system, one or more cylinders, and an exhaust system. See BASSHUYSEN at Fig. 2-2 on pg. 10; pg. 373, 381; § 7.20 Intake Systems, pg. 240-47; § 7.23 Exhaust Manifold, pg. 270-75. A person having ordinary skill in the art would understand that: because the additive (e.g., d-Limonene) is mixed with the fuel (as explained above), the additive would travel with the fuel through the engine, including through the induction system and the cylinders; the additive would come into contact with and solubilize carbon deposits in the induction system and the cylinders (as explained above, the additive dissolves carbon deposits); specifically, carbon deposits in the cylinders would be solubilized, removed, and burned as part of the normal combustion process.
Regarding Claim 2, JANNSON (as evidenced by BASSHUYSEN) teaches the method as set forth in claim 1. JANNSON teaches the terpene is R-(+)-limonene (d-Limonene, as explained above).
Regarding Claim 3, JANNSON (as evidenced by BASSHUYSEN) teaches the method as set forth in claim 2. JANNSON teaches the fuel stock is gasoline or diesel (as explained above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JANNSON (as evidenced by BASSHUYSEN), as applied to Claim 1, and in further view of GOSS (US PGPUB 20100031558).
Regarding Claim 4, JANNSON (as evidenced by BASSHUYSEN) teaches the method as set forth in claim 1.
JANNSON does not explicitly teach the terpene includes “at least two selected from the group of oil of turpentine (TPT), y-terpinene (y-T), p-cymene (p-C), terpinolene (TO), alpha-pinene (A-p), (−)-beta-pinene (b-p), camphene (ch), 3-carene (3-c), R-(+)-limonene, and S-(−)-limonene.”
GOSS teaches a fuel additive comprising a terpene, just like the present application. GOSS teaches that a combination of terpenes can be added to a fuel for use in an internal combustion engine (see para. 0040, 0044, claim 28); wherein the terpenes can include terpinene, alpha-pinene, camphene, carene, L-limonene, and D-limonene (see para. 0040, claim 28).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify JANNSON to incorporate another terpene (e.g., terpinene, alpha-pinene, camphene, carene, L-limonene) into the fuel additive, with reasonable expectation of cleaning the engine. It’s well known in the art that a combination of terpenes can be added to a fuel for use in an internal combustion engine, and that D-limonene can be combined with other terpenes such as terpinene, alpha-pinene, camphene, carene, L-limonene (see GOSS). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714